Citation Nr: 1727392	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than November 15, 2010, for the grant of service connection for left ear hearing loss.  

2.  Entitlement to an effective date earlier than November 15, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1966 to December 1967.  He is in receipt of a Purple Heart, which denotes his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in November 2011, which granted service connection for left ear hearing loss and PTSD and assigned an effective date of November 15, 2010, for both.

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for bilateral hearing loss and PTSD in July 2004; the claims were denied in an October 2004 rating decision.

2.  Notice of the October 2004 rating decision was issued on October 28, 2004; he filed a timely notice of disagreement in September 2005.

3.  The RO granted service connection for right ear hearing loss in a February 2006 rating decision and issued a statement of the case in February 2006 that addressed left ear hearing loss and PTSD, but the Veteran did not complete the appeal by submitting a substantive appeal in response to the statement of the case; thus, the October 2004 rating decision became final.

4.  The next claim for service connection for left ear hearing loss and PTSD was received on November 15, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 15, 2010 for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155 (2014), 3.400 (2016).

2.  The criteria for an effective date prior to November 15, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155 (2014), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the Veteran's assertion that he is entitled to earlier effective dates for the grant of service connection for left ear hearing loss and PTSD, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Veteran was afforded a hearing before the Board and a copy of the transcript      is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the electronic file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim to establish service connection for bilateral hearing loss and PTSD that was received by the RO on July 21, 2004.  The RO issued a rating decision in October 2004 that denied the claims, specifically noting that there was no evidence the claimed bilateral hearing loss condition existed, and that despite his combat stressor, there was no evidence of a confirmed diagnosis of PTSD.  Notice of the October 2004 rating decision was sent by letter dated October 28, 2004.     The Veteran thereafter submitted a VA Form 9 and several statements in support    of his claims, which were all received in September 2005.  In an October 2005 letter, the RO explained that it had received the Veteran's VA Form 9, which is        a form normally used after a claimant has disagreed with a VA decision and has received a statement of the case (SOC), but that it was accepting the VA Form 9     as a notice of disagreement (NOD) with the October 2004 rating decision. The RO letter further informed the Veteran that after his case had been reviewed, he would receive either an award notification, or an SOC that explains in more detail the reasons for any denial of benefits sought.  The Veteran was further informed in the RO letter that if an SOC was sent, he would receive another VA Form 9, which he would then return if he wanted to proceed with an appeal to the Board.  The RO thereafter issued a February 2006 rating decision that granted service connection,    in pertinent part, for right ear hearing loss; and a February 2006 SOC that continued the denial of the claims for service connection for left ear hearing loss and PTSD.  Notice of the SOC was sent on February 16, 2006.  

The Veteran did not perfect his appeal of the October 2004 rating decision that denied left ear hearing loss and PTSD by filing a substantive appeal, as he had been instructed to do in the October 2005 RO letter, within 60 days from the issuance of the February 2006 SOC.  Therefore, the October 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The Veteran submitted additional VA treatment records that were received on June 5, 2006.  In a July 2006 letter, the RO acknowledged its receipt of those records and informed the Veteran that he had not claimed a specific disability in reference to those records and that if he wanted to file a claim for disability benefits, to inform the RO on an enclosed VA Form 21-4138.  The RO letter also informed him that if no claimed issues were indicated, no further action would be taken.  The Veteran did not respond.  

In fact, the next communication received from the Veteran was a formal claim to reopen the previously denied claims for service connection for left ear hearing loss and PTSD received on November 15, 2010.  See VA Form 21-526b. In the November 2011 rating decision that is the subject of this appeal, the RO established service connection for left ear hearing loss and PTSD effective November 15, 2010, the      date on which the Veteran's VA Form 21-526b had been received.  

The Veteran asserts that he is entitled to an effective date earlier than November    15, 2010, for the grant of service connection for left ear hearing loss and PTSD.         In a June 2012 notice of disagreement, the Veteran asserted that the effective date should be when he filed his first claim.  He felt that the evidence that awarded him   a 100 percent rating for PTSD is the same evidence that was in the file with the original claim.  The Veteran also asserted that it appeared that he had had a claim pending for years and that he had had challenges getting the claim as far as it had gone in the present due to his medical conditions.  See VA Form 21-4138.  

In the May 2013 VA Form 9, the Veteran responded to a statement in the SOC that indicated a letter was sent on August 20, 2004, about needing a stressor statement. The Veteran asserted that he was awarded the Purple Heart and did not have to provide a stressor statement and that the RO could not deny based upon not receiving the stressor statement.  It was further noted that the Veteran was diagnosed with PTSD while in Texas and had medical issues that prevented him from perfecting his appeal.  It was noted that he had sent in a premature VA Form 9 in October 2005 and that he felt he should be awarded an earlier effective date.  

In a May 2016 VA Form 646, the Veteran's representative indicated that the Veteran was entitled to an effective date of July 21, 2004, for the grant of service connection for left ear hearing loss and PTSD.  As noted above, this date corresponds to when the Veteran's original claim was received by VA.  

During the September 2016 Board hearing, the Veteran's representative asserted that the Veteran first applied for service connection for PTSD in 2004; that he was not given a VA examination for that; that he was sent a letter asking for current treatment records regarding the issues that were claimed; and that when there was no response to the letter, the RO made their decision despite the fact that they had access to his service treatment records and service records indicating that he had received a Purple Heart, as well as treatment for the conditions that he said were service connected.  The representative also asserted that the Veteran submitted a VA Form 9 on his own and the RO did accept that as a notice of disagreement and then requested an examination.  The representative asserted that the Veteran was not diagnosed with PTSD during that examination, but was diagnosed with bipolar disorder and depression due to his experiences in combat, and that the VA examiner also noted the Veteran had received a Purple Heart.  The representative asserted       it was their contention that the grant of service connection for PTSD should have been at that earlier time, once the examination diagnosed a mental health condition.  The representative also reported that new and material evidence, mainly private treatment records, were submitted at that time and these resulted in the grant of service connection in 2010.  The Veteran's wife also provided testimony regarding the circumstances following the issuance of the October 2004 final rating decision.  She testified that she personally took private medical evidence to the RO and that she assumed the RO had taken that into consideration in making the decision. She also testified that she recalled a letter sent when the decision was made and that they did not respond to it.  She explained that she was working full time and did      not understand the process, so they did not respond and the Veteran could not respond.  The Veteran then testified that he needed to get someone to do the appeal.  

Generally, the effective date of an award of service connection is the date the     claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A.      § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id; 38 C.F.R. §3.400 (r) (2016).

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than November 15, 2010 for the grant of service connection for left ear hearing loss and PTSD.

Under the law discussed above, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  As such, the RO assigned the earliest possible effective date for its grant of service connection for left ear hearing loss and PTSD, which based on the procedural history as outlined in detail above, was November 15, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

At this juncture, the Board must address several assertions raised in support of the claims for earlier effective dates.  

First, the Board addresses the Veteran's assertion that he had medical challenges that prevented him from perfecting an appeal of the October 2004 rating decision and that he needed help to complete the appeal.  The Board also acknowledges the Veteran's wife's testimony that they did not understand the process and, therefore, did not respond to letters received from VA.  At the time the Veteran filed his original claim, he was represented by the Texas Veterans Commission, as evidenced by the VA Form 21-22 received in July 2004.  Both he and his representative were sent the October 2005 RO letter informing the Veteran that the RO was accepting the VA Form 9 received in September 2005 as a NOD and that if an SOC was sent, he would receive another VA Form 9 that he would have to return if he wanted to proceed with an appeal to the Board.  Moreover, both the Veteran and his representative were sent the February 16, 2006 notice that the SOC had been issued.  As such, the Board finds that the Veteran (and his wife) had resources on which to call for help in understanding the appeal process and completing his appeal.  

Second, the Board addresses the Veteran's assertion that the RO should not have denied his claim for PTSD on the basis that it had not received a stressor statement because he was in receipt of a Purple Heart and, as such, did not have to provide a stressor statement, which is contrary to an August 20, 2004 letter sent by the RO asking him for a stressor statement.  As noted above, however, the Veteran's combat service was specifically discussed in the October 2004 rating decision, which conceded that he had been exposed to stressful circumstances during service.  

Third, the Board addresses the Veteran's assertion that the evidence that was used to grant service connection for PTSD is the same evidence that was in the file with the original claim.  This is incorrect.  In the November 2011 rating decision that granted service connection for PTSD, the RO specifically noted that the claim had previously been denied because there was no diagnosis of PTSD, but that new and material evidence in the form of VA treatment records and a September 2011 VA examination revealed that the Veteran had been diagnosed with PTSD and that      the VA examiner had linked the diagnosed condition to combat.  As such, it was evidence received after the issuance of the February 2006 SOC that formed the basis of the grant.  

At this juncture, the Board notes that only lay evidence (consisting of several statements in support of the claim for service connection for PTSD) was submitted between October 28, 2004, the date the Veteran received notice of the rating decision that denied service connection for bilateral hearing loss and PTSD,          and February 16, 2006, when the SOC was issued.  No medical evidence was received during this timeframe, contrary to the Veteran's wife's testimony.  The Board notes that the private medical records she identified during the hearing were actually submitted in conjunction with the November 2010 claim to reopen.  The Board also reiterates that although VA treatment records were submitted by the Veteran in June 2006, he did not respond to a July 2006 RO letter asking him to specify what issues he was claiming.  The Veteran's representative at the time was also sent a copy of the July 2006 letter. The Board notes that the mere receipt of medical evidence does not constitute an informal claim to reopen a previously denied claim.  In this regard, the provisions of 38 C.F.R. § 3.157 apply only when medical reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2014).  Here, as noted above, he was asked whether he was filing a claim, but did not respond.

Fourth, the Board addresses the Veteran's representative's assertion that the VA examination (that was obtained after the NOD to the October 2004 rating decision) should form the basis for an earlier effective date for the grant of PTSD because the VA examiner diagnosed a mental health condition and linked it to the Veteran's combat service and receipt of the Purple Heart.  The VA examination referred to    by the representative, which was conducted in January 2006, was specifically considered in the February 2006 SOC and cannot now be used to establish entitlement to an earlier effective date for the grant of service connection for    PTSD.  Moreover, contrary to the Veteran's representative's assertion, the January 2006 VA examiner did not provide an opinion linking the diagnosed mental health conditions (bipolar II disorder and cognitive disorder, not otherwise specified (by history)) to service.  Rather, the VA examiner said that it could not be determined without resorting to speculation the exact source of these diagnoses, and whether or not these diagnoses are directly tied to the Veteran's previous military history.  

It has been determined that the Veteran's left ear hearing loss and PTSD are     related to service.  As such, service connection was established. It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) [now 38 C.F.R. § 3.400(q)(2)], which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  349 F.3d 1332.  Therefore, under the law, there is no basis to assign an earlier effective date for service connection for left ear hearing loss or PTSD.  

The Board also notes that there is no indication that the Veteran submitted a claim     to reopen between the February 2006 SOC and the November 15, 2010, the date       on which the claim to reopen was received.  See 38 C.F.R. §§ 3.151, 3.155 (2016).  Although the Veteran did submit additional VA treatment records in June 2005, the Veteran took no further action to indicate whether he was filing a claim in conjunction with the submission of that medical evidence after being notified by the RO in a July 2006 letter that if no claimed issues were indicated, no further action would be taken.  As noted above, the submission of medical evidence cannot, in and of itself, constitute a claim to reopen

While the Board sympathizes with the Veteran and is appreciative of his combat service, the evidence and the law do not support the assignment of an effective earlier than November 15, 2010, the date he filed his reopened claim, for the grant   of service connection for left ear hearing loss and PTSD.  


ORDER

An effective date earlier than November 15, 2010 for the grant of service connection for left ear hearing loss is denied.  

An effective date earlier than November 15, 2010 for the grant of service connection for PTSD is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


